Judgment, Supreme Court, New York County (Murray Mo-gel, J., at suppression hearing, plea and sentence), rendered August 24, 1989, convicting defendant of attempted criminal possession of a controlled substance in the fifth degree and sentencing him to a prison term of from VA to 3 years, unanimously affirmed.
The suppression court found that there was probable cause to arrest defendant based upon the arresting officer’s observation of a drug transaction. Upon our review of the record, we accept the factual findings of the hearing court since, contrary to defendant’s argument, the officer’s testimony was not in*341credible as a matter of law (People v Vasquez, 166 AD2d 194). Concur—Ross, J. P., Carro, Asch, Wallach and Smith, JJ.